Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 8/21/2018.   
Claims 7-13 are pending and are presented for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites “formed as one piece” in many places.   A one-piece article is normally to mean consisting of one piece only, rather than two or more separate parts.  The rotor in this application is consisting of many separate parts (e.g., permanent magnets).  Thus, it is vague and indefinite with the term “one piece”. 
The claim 7 further recites “open into an overhang”.  
wherein the cooling ducts on an axial end of the pot-like support unit open into an overhang formed as one piece with the cooling ducts, the pot-like support unit and the support structure;  

See markup below.  


    PNG
    media_image1.png
    387
    499
    media_image1.png
    Greyscale

Claim 8 recites “a support structure” and “non-rotatably connectable to a shaft”.   
The rotor as claimed in claim 7, wherein the pot-like support unit has a support structure, which is non-rotatably connectable to a shaft and which is spoke shaped. 

(1) “a support structure” :  It is vague and indefinite if it is another element from “a support structure” defined in claim 7, or same one (should be “the support structure” if so).  
(2) “which is non-rotatably connectable to a shaft” : The pot-like support unit is component in the rotor.  Any non-rotating elements should not be called as rotor.  “Use 
(3) Claim 10 is dependent.  Claim 10 further recites “the support structure”.  Two “a support structure” discussed, one in claim 7, the other one in claim 8.  It is vague and indefinite which one the claim 10 is pointing.  
Claim 11 recites “the permanent magnets are formed as laterally magnetized permanent magnets.”   Said laterally magnetized should be polarized in circumferential direction.  Applicant describe with Fig. 8.  However, it is called as radially magnetized permanent magnets.  It is vague and indefinite what does it mean by “laterally magnetized”.  
	
    PNG
    media_image2.png
    245
    432
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stridsberg (US 20130342049 A1).   
As for claim 7, Stridsberg discloses a rotor (204, Figs. 1-2) [0046] of a permanently excited dynamoelectric rotary machine comprising: 
a pot-like support unit having at least one cylinder-shaped wall (206, Fig. 2) formed in one piece, the pot-like support unit including a support structure (205) which is formed as one piece with the pot-like support unit; and
permanent magnets (207, Fig. 1) arranged on an outer periphery of the wall of said potlike support unit formed as one piece, 
the support unit further including cooling ducts (211) extending essentially axially in the wall (Figs. 1-2) which are formed as one piece with the pot-like support unit;
wherein the cooling ducts (211) of the pot-like support unit are formed as closed or open radially outward when viewed in the peripheral direction;

wherein the cooling ducts are formed such that a radial fan effect (i.e., radially blow effect) is generated upon rotation of the rotor (since flows arrow show radially directed after ducts).  
Regards “formed as one piece” in this claim, it is interpreted for purpose of examination that expressing “formed as one integrated structure (i.e., rotor).  
Regards “open into an overhang” in this claim, it is interpreted for purpose of examination that expressing “the cooling ducts opens on an axial end so that flow reaches into an overhang of the stator winding. 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for cooling.  Also, note that Stridsberg further teaches (in Fig. 14) that the cooling ducts are formed such that a radial fan effect (by fan 1401) is generated upon rotation of the rotor [0076, 0078].  

 As for claim 9, Stridsberg discloses the rotor as claimed in claim 7, wherein the support structure (205) is located at an axial end of the pot-like support unit.
As for claim 12, Stridsberg discloses a dynamoelectric machine with a rotor as claimed in claim 7, wherein an inlet guide vane (202, Fig. 2) arranged in a stationary manner is upstream of the rotor in terms of flow.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stridsberg (US 20130342049 A1) in view of Anma (US 20020145348 A1).   
As for claim 8, Stridsberg does not explicitly describe the rotor as claimed in claim 7 wherein the pot-like support unit has a support structure (interpreted an additional element, see 210 in Fig. 2), which is non-rotatably connectable to a shaft and which is spoke shaped.  Anma discloses a support structure (31b, Fig. 9) of rotor, which is non-rotatably connectable to a shaft (interpreted fixed to shaft) and which is spoke shaped (by 34b).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings so that rigidity can be increased without need of increasing the weight and moment of inertia of the rotor, so that vibration of the stator is restricted as well as generation of noise. Also openings formed between the ribs permit coolant to flow from one side of the rotor to the other for cooling [0043]. 
As for claim 10, Stridsberg in view of Anma teaches the rotor as claimed in claim 8, wherein the support structure (205) is located at an axial end of the pot-like support unit.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stridsberg (US 20130342049 A1) in view of Kusase et al (US 20050040721 A1).   
As for claim 11, Stridsberg does not explicitly describe the rotor as claimed in claim 7 wherein the permanent magnets are arranged in accordance with a Halbach array or the permanent magnets are formed as laterally magnetized permanent magnets.  


As for claim 13, Stridsberg does not explicitly describe machine tool, an electrically driven vehicle or an electrically driven aircraft, with at least one dynamoelectric machine as claimed in claim 12.  
Kusase teaches [0002] a dynamoelectric machine used in machine tool or an electrically driven vehicle.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for use of the motor in the applications. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/JOHN K KIM/           Primary Examiner, Art Unit 2834